﻿25.	Allow me first to congratulate you, Sir, on your election to the important post of President of the General Assembly.
26.	I wish also to take this opportunity to welcome the State of Solomon Islands to our Organization.
27.	The events which have occurred since the last session of the General Assembly attest that die situation in the world remains serious and complex, and fraught with threats and dangers to freedom, independence and the sovereignty of various peoples and countries.
28.	Today we see increased aggressiveness on the part of the super-Powers, constant intensification of their expansionist and hegemonist policy, and their feverish preparations for wars and aggression. Their fierce rivalry to divide and re-divide the world and to ensure for themselves zones of influence, markets and sources of raw materials, has increased. In numerous parts of the world hotbeds of tension and conflict, wars and aggression exist and are being created.
29.	Events such as those occurring in the Middle East, in Africa and in South-East Asia prove that ancient and modern imperialism, colonialism and neo-colonialism will stop at no crime to regain their lost positions, and to prevent peoples from devoting themselves to strengthening their political independence, and their independent economic and social progress.
30.	The American imperialists, the Soviet social- imperialists and other imperialists are trying to submit peoples of sovereign countries to their domination, to make them subscribe to their doctrines of bondage, and to make them renounce their freedom, their national independence and their liberation struggle. In order to achieve these ends they stop at no action-however reprehensible it may be, and however much it may run counter to the norms of moral and international law—from sabre-rattling to treacherous attitudes and the brutal breach of agreements officially concluded between States.
31.	While they have recourse to pressure and violence, the super-Powers are waging an intense propaganda campaign to delude world public opinion, and to pass off their aggressive stratagems as actions serving the cause of peace, the settlement of major international problems and the defence of the interests of other countries. They are not lost for words to express their desire to see "harmony and understanding established", "detente", and "general and complete disarmament", "to avert nuclear wars", and to see the world becoming a mosaic of "zones of peace and denuclearized zones", and so on.
32.	The consequences of the policy and aggressive activities of the imperialist super-Powers are obvious in many parts of the world. Much has been said about detente and peace and security in Europe. But the facts show that Europe is not a continent of solved problems, tranquillity and stability. In Europe the dangerous confrontation between the United States and the Soviet Union and their aggressive political and military blocs of the North Atlantic Treaty Organization and the Warsaw Treaty Organization continue as hitherto. In Europe the two super-Powers have massed considerable military forces and have further strengthened their military bases and their nuclear arsenals. They continually organize offensive manoeuvres and make feverish preparations for war. The American imperialists and the Soviet social-imperialists use every political, economic and military means to strengthen their positions in their respective zones of influence and to undermine the positions of their adversaries. The accusations they level at each other concerning the non-observation of the so-called "spirit of Helsinki" decisions and the deadlock in the Vienna negotiations and deals are attempts to justify the maintenance of their influence and their hegemonistic policies. The status quo established by the United States and the Soviet Union has harmed and is harming very seriously the sovereignty of the peoples and States of Europe.
33.	Today in Europe other imperialist forces which show much zeal in fanning the flames of conflict in that continent are seeking ever more overtly to gain a foothold. They are doing their utmost to increase the possibilities of conflict and war in Europe between the two super-Powers, between the North Atlantic Treaty Organization and the Warsaw Treaty Organization, to give rise to as many confused situations as possible in Europe.
34.	The Albanian Government has long expressed its view that detente and the establishment of genuine peace in Europe are attainable not through illusions and hopes based on the promises of the imperialists and the social imperialists, but only by unmasking and countering resolutely their misleading diplomatic manoeuvres. In order that genuine steps may be taken towards the establishment of peace in Europe, first and foremost the military bases and the foreign troops stationed in various countries of that continent must be withdrawn and the aggressive military blocs headed by the super-Powers must be dismantled.
35. The imperialist Powers have always striven to create and maintain a tense situation in the Balkan peninsula and to stir up quarrels and conflicts between the States of that
region. As a result of the policy of intervention of the
super-Powers a number of disquieting factors have accumulated
today in the Balkans; there are problems which
hamper the normal development of good-neighbourly relations
between the various States in that region; and there
still prevail conditions which prevent the Balkan peoples
from feeling secure and sheltered from danger.
36. The most recent events show that the imperialists, far
from having renounced their plans in the Balkans, are
stepping up their provocative actions to turn that region
into a "powder keg," an armed camp and a bridge-head for
the~ warlike strategies. It is to this end that the various
visits by delegations have been made at the highest possible
level by the imperialist Powers to various Balkan countries.
It goes without saying that whoever goes along with the
game of the super-Powers in the Balkans is harming the
interests of his own people and at the sane time creating
dangers for other peoples.
37. The People's Socialist Republic of Albania has always
taken principled and constructive attitudes on problems
which concern genuine peace and security in the Balkans.
By its actions it has shown its will to contribute to
improving the situation in that zone. It is and always has
been in favour of good-neighbourly relations, and has
declared that it will never allow any evil or danger to
neighbouring States to come by way of its territory .
38. The Albanian Government holds that the Balkan
people are capable of acting resolutely to bar the way to
any intervention, to any intrigue by the imperialist Powers.
It considers that the interests of peace and security in the
Balkans require that the Balkan States act responsibly, that
they not allow themselves to be involved in the dangerous
plans of those who do not wish them well. The leader of
the Albanian people, Comrade Enver Hoxha, once said:
"The Balkans have never in themselves been a 'powder
keg'. They were made so in the past by foreigners and
imperialists, who held all the detonators and who wish to .
maintain that situation even today. The Balkan peoples
are in duty bound to cut all the fuses with the sword, so
that peace- and security may be firmly established in the
Balkans. It goes without saying that our peoples need
friends. But they must never become the tools of
foreigners to the detriment of the interests of any people
or of all our peoples jointly."
39. As a Mediterranean country, the People's Socialist Republic of Albania has always attentively followed the complex situation which has been created in the Mediterranean
by the aggressive aims and activities of the United States of America and the Soviet Union and in particular by the presence of their navies in that sea. The situation in the Mediterranean would "change for the better - which would  contribute to the maintenance of peace in the region - were the Mediterranean countries to take specific measures against the presence of the navies of the United States of America and the Soviet Union, to forbid the establishment of
American and Soviet military bases on their territories and to refuse port facilities to the warships and air corridors to the military aircraft of the two super-Powers, The concessions being granted to one or the other super-Power, or to both, are fraught with grave consequences not only
for the country which grants them but for other countries
as well.
40. The earliest and most just possible solution of the
problem of Cyprus would eliminate one of the hotbeds of
tension in the Mediterranean and one of the factors which
has a negative influence on the situation in the Balkans.
Cyprus must be an independent and sovereign State where
the two communities can live in understanding and harmony.
The Albanian Government's view has been and
remains that this problem can and must be resolved in a just
manner by the people of Cyprus itself, on the basis of its
free will and without any foreign intervention.
41.. The effects of the imperialist-Zionist aggression and
the rivalry of the United States of America and the Soviet
Union in the Middle East continue to weigh ever more
heavily on the Arab peoples, first and foremost the
Palestinian people. The Israeli Zionists have until now
enjoyed numerous advantages from the constant military,
political and economic support they have received from the
American imperialists and from the anti-Arab manoeuvres
of the super-Powers. The tragic events in Lebanon show
that they have stepped up even further their aggressive
actions against the Arab peoples and countries. Life and the
facts have confirmed the warnings given by the true friends
of the Arab peoples with regard to the danger and the grave
consequences of the numerous plots hatched by the
imperialists for years on end to sabotage the liberation
struggle of the Arab peoples, to divide them and to draw
them into the trap of so-called political settlements, of
conferences and mediations of the imperialists, which can
only lead to the sacrifice of the fundamental rights of the
Arab peoples, first and foremost the Palestinian people. The
imperialists strive to impose humiliating conditions on the
Arab States and partial solutions to the Middle East problem. But as long as its legitimate rights are denied to
the Palestinian people, as long as Israeli troops occupy even
one inch of Arab land, peace in that world trouble-spot
cannot be assured.
42. We are confident that, whatever the difficulties, the Arab
peoples, whose energy is great, will finally attain their
rights, thanks to their resolute struggle and their unity. The
people and the. Government of Albania have supported and
will always support with determination the just cause of the
Palestinian people and the other fraternal Arab peoples.
43. This year has been marked by a sharp increase of
tension in 'the African continent. The African peoples, which have after a long struggle, arduous efforts and many sacrifices broken the chains of centuries-old colonial domination and now aspire to consolidate their independence
and national sovereignty, are now confronting difficult
political, economic and military situations brought about
by the interference of the super-Powers and imperialist
Powers in Africa. The imperialist super-Powers stir up
disputes and conflicts among the African countries and incite among them hostility that has its roots in the problems which they have inherited from colonial domination. Africa is flooded by arms, countless advisers, specialists and military instructors from the West and the East, who seek to induce the Africans to fight among
themselves for the benefit of foreigners. The hotbeds of war
and armed conflicts kindled by the United States, the Soviet Union and other imperialist Powers in various parts of Africa are causing great tragedies to the African peoples. In order to befuddle the African peoples and countries as much as possible, the super-Powers make a great show of being the friends of the African peoples and accuse one another of "intervention" in Africa or of "disrupting the balance". Others, on the pretext of struggling against Soviet social-imperialism, strive to intervene themselves in Africa and advise the African countries to unite with American imperialism and the former colonial Powers. In fact, all have the same goal—to dominate, and carve up Africa, to create or extend zones of influence and to bring the African States into the orbit of their policy of bondage.
44.	But the African peoples can no longer allow the imperialist Powers to act as they see fit in Africa. They can no longer allow, them to oppress the peoples, to pillage and to establish the borders of a State according to their whim. Their struggle to defend their sovereign rights against the interference and intrigues of the imperialist Powers and to wipe out colonialism, neo-colonialism and racism enjoys the sympathy and support of the whole of progressive world opinion.
45.	The victories which the African peoples have won thus far in their struggle for liberation and the consolidation of their national independence, the struggle of the peoples of Azania, Zimbabwe and Namibia against apartheid and the racist regimes, the efforts of freedom-loving countries of Africa to exercise complete sovereignty over their natural wealth for their own free and independent development prove that the process of great changes which has begun in Africa cannot be stopped.
46.	The Albanian people and the Government of the People's Socialist Republic of Albania express their complete solidarity with the African peoples in their just struggle against brutal intervention by the imperialist Powers in Africa. They staunchly support the struggle of the peoples of Azania, Zimbabwe and Namibia against the racist regimes in South Africa and Southern Rhodesia, the existence of which continues to inflict a serious wound on Africa.
47.	A serious situation fraught with dangerous consequences has been created once again in South-East Asia. The armed conflict between Viet Nam and Cambodia is saddening, especially to freedom-loving peoples who for years followed with great admiration and supported the heroic struggle for national liberation waged by the peoples of those countries, shoulder to shoulder, against American imperialism and its lackeys. The conflict between these two countries is stirred up by the imperialist Powers which, in order to intensify their expansionist policy, continue their interference and their plots to prevent those peoples from living in peace, developing and advancing on the road to progress.
48.	The Albanian people and its Government, sincere friends of the Vietnamese and Cambodian peoples, have followed with sadness the development of events and are grieved at the grave consequences of the fratricidal war between those two peoples. They have expressed and still express their conviction that the bloodshed can be stopped and the disagreements resolved only through joint efforts and goodwill on the part of the two countries, through friendly negotiations and by barring the road to any foreign interference.
49.	But unfortunately we note that the conflict in South-East Asia, instead of progressing towards a solution in a spirit of friendship and mutual understanding, is tending to worsen. The Vietnamese people who have waged a heroic war and have made a great contribution to the peoples' struggle, have now become the target of open blackmail and pressure from outside, which horrifies honest people. No one has the right to interfere in their internal affairs and to dictate to them what they should do internally.
50.	As a result of the American occupation of South Korea the situation in the Korean peninsula remains complicated. The Albanian people supports the just demand of the Korean people for the withdrawal of the United States troops from South Korea and for the independent reunification of the country.
51.	In the turbulent situation which prevails in the world today, the peoples are confronted by the imperative task of fighting resolutely to foil the plans of the imperialist super-Powers and reactionary forces designed to cause a new world conflagration.
52.	The danger of that war breaking out remains real. The super-Powers and the imperialist Powers by their various .policies are heading for war. It would be an illusion to think that the military balance between the super-Powers eliminates the possibility of another war breaking out. The world cannot escape that danger by leaving it to the imperialists to settle problems of war and peace as they see fit.
53.	The demagogic words and slogans of the imperialist Powers do not bring about disarmament; they mask armament. The tenth special session of the General Assembly showed once more that the super-Powers are not thinking about disarmament at all but are striving by all means in their power to increase and improve weapons of all kinds, speed up the aims race and increase their military budgets. Weapons are not being reduced or eliminated and war cannot be avoided by pinning hopes on the discussions and bargaining of the super-Powers, such as the Strategic Arms Limitation Talks and many other negotiations arranged by the United States and the. Soviet Union, or by decisions such as those taken at Helsinki,  or by resolutions and documents, which TO often adopted under the pressure and the manipulation of the imperialist super-Powers.
54.	Peoples and sovereign States which want peace and genuine security support genuine and effective disarmament and hate imperialist war. Their interest demands that they struggle resolutely against the aggressive policies and plans, the armament and preparations for war and the deceitful demagogy of the super-Powers.
55.	The imperialists, social-imperialists and other reactionaries greatly fear the intensification in breadth and depth of
the struggle of the peoples and the strengthening of their solidarity and fighting unity. Therefore they strive by all possible means to stifle the liberation and revolutionary struggles of the peoples in order to destroy, by co-ordinated force and methods, the unity and solidarity of the people, to divide them, to isolate them from each other or to lead peoples and sovereign countries into misguided and dangerous paths.
56.	The strengthening of the unity and solidarity of people is of major importance today. The peoples need a genuine and healthy unity, directed against their enemies, not a false unity in line with the stratagems and slogans invented by the imperialists and the opportunists.
57.	The super-Powers have now intensified to the maximum degree their efforts to create a psychosis according to which no people and no country can guarantee its freedom and independence except under the umbrella and the tutelage of a large State. The American imperialists, who have always played and still play the role of the international policeman and who spread the policy of oppression and exploitation to the four corners of the world, have spread the idea that they alone can guarantee independence and progress for other countries, and that, if other States rely on them, they can feel themselves sheltered from the danger of the Soviet social-imperialists, or the Warsaw Pact, or any other dangers. The Soviet social-imperialists, for their part, endeavour to pave the way for their policy of expansion, domination and diktat, by offering to defend countries against the danger of American imperialism and of the North Atlantic Treaty Organization. They trumpet the slogan of the "anti-imperialist front" under their guidance.
58.	Accepting the "protective umbrellas" of the super-Powers is tantamount to accepting the elimination of the freedom, independence and national sovereignty of one's own country, and accepting bondage.
59.	We ate opposed to the imperialist and social-imperialist super-Powers which engage in various forms of neocolonialism exploit and oppress peoples, deny them freedom and independence, and pit them one against the other in bloody conflicts to satisfy their own rapacious interests, Among the fallacious means used to ensure exploitation; and domination we find a certain theory of "the three worlds", the authors of which preach to the proletariat and the oppressed peoples that they should enter into monstrous affiances with the imperialists and the capitalists. They do so to justify their hegemonistic designs, which they camouflage by the alleged need to fight one of the super-Powers.
60.	The policy of our party and our State is and always will be directed against any hostile action which would endanger the freedom, independence and sovereignty of the peoples. We expose, as we have always exposed, all enemies of the people and their reactionary ideological ideas and expansionist actions, whether overt or covert. The policy of our Government is to support the aspirations of peoples and to combat policies of oppression and exploitation no matter who practises it.
61.	The peoples of the world must be vigilant, because a tragic game is being played out behind the backs of us all.
We think, therefore, that no country and no people ought to stand idly by, accepting the frauds and malevolent actions of the super-Powers and of various imperialists.
62.	The People's Socialist Republic of Albania has always staunchly supported the just struggles of the peoples for their national and social liberation, the right of sovereign peoples and countries to live freely and independently, to develop, to make progress in conformity with their own legitimate will and aspirations.
63.	The Albanian people and Government are vigorously opposed to any reactionary concept, any concept of enslavement, which the imperialist Powers seek to impose in international relations in order to force the small peoples and countries to submit to the diktat and policies of the big Powers, and they reject that concept. In our view, all countries and peoples, whether large or small, have their contribution to the development of human society. The weight of that contribution cannot be measured by geographical size or the size of the population of the State concerned but, first and foremost, by the path it is following, the ideas it holds and the positive or negative role which it plays in international relations.
64.	We consider that international policy should not be the preserve of the large States. To us it is inadmissible that other countries should be denied the right to hold and openly express their points of view and their positions on major political problems of concern to peoples and to mankind as a whole, and to participate actively in finding solutions to those problems.
65.	The Albanian Government has always pursued a just policy of principle in its relations with other countries. It has always been, and still is, in favour of the development of normal and friendly relations with all countries which respect the principles of equality, sovereignty and non-interference in the internal affairs of others. Faithful to that policy, the People's Socialist Republic of Albania has constantly maintained, developed and extended good normal relations with an ever growing number of States. It has rejected the attempts made by various imperialist and chauvinist Powers to exploit relations or agreements as a means of pressure to dictate their will and impose their positions and views on Albania.
66.	With the same determination, the Albanian Government has rejected the efforts of the Chinese leadership to dictate to socialist Albania its own policy and its big-Power attitudes. As the Assembly knows, on 7 July last the Government of the People's Republic of China engaged in an overtly hostile act against socialist Albania and the Albanian people by cutting off aid and credits which it was committed to supply under the terms of official bilateral agreements. That was an arbitrary and a perfidious act by the Chinese Government, a flagrant violation of the obligations it has assumed on the basis of official agreements and the most elementary rules of relations between sovereign States and laws governing international relations. The real reasons for those agreements being rescinded were not purely technical, as the Chinese Government claims, but were profoundly political and ideological. The only reason for the Chinese Government's decision to violate the agreements concluded and extend ideological differences to the sphere of inter-State relations was that socialist Albania never agreed to go along with the chauvinist great-Power policy of the Chinese leadership.
67.	The Albanian people has always appreciated sincere friendship. Our history has taught us to be vigilant, to distinguish between friend and foe, not to fear the attacks and threats of enemies or be deceived by the hypocritical smiles of those who pretend to be friends but whose actions are prompted by evil intentions towards us. Albania has never held out a begging hand to anyone, nor will it do so. We are not alone or isolated, as our enemies would wish or as they would have other people believe. The so-called isolation is a concept spread by the propaganda of the imperialist and chauvinist Powers, which see the position of other States according to their ideology and describe as "isolated" anyone who refuses to toe their line.
68.	The People's Socialist Republic of Albania has declared that no imperialist Power whatsoever should whet its appetite or cherish illusions by thinking that Albania, under the pressure of international circumstances, may change its course and rely on one super-Power or another. Anyone who thinks that a so-called vacuum has been created in Albania and dreams of filling it is greatly mistaken and will suffer defeat. There has never been and will never be in our country any vacuum waiting to be filled by the imperialists or social-imperialists.
69.	In its free and completely independent homeland, the Albanian people, under the leadership of the Labour Party, with Comrade Enver Hoxha at its head, is working selflessly to build a completely socialist society and to defend the freedom and independence of its country. Albania has seen uninterrupted development in all fields and is a country of progress, social justice and work for all.
70.	The Albanian people will continue to advance with determination along the path of socialism, relying on its own forces. Self-reliance does not mean that we are in favour of autarchy or introversion. On the contrary, we have always been and still are in favour of extending international co-operation. We favour the development of trade and cultural relations and relations in other fields with .different States on the basis of the recognized principles that govern relations between sovereign States.
71.	We base the defence of our country not on political expediency or on the various aggressive military alliances but on the strength of our people, which is prepared as one man to defend with determination its achievements and its socialist homeland.
72.	In the future, too, the Albanian people and the People's Socialist Republic of Albania will strengthen their solidarity with freedom-loving peoples and with the democratic and progressive countries. They will staunchly support the struggle of the peoples for national liberation against the old and the new imperialism and against reaction.
73.	During the work of this session of the General Assembly the Albanian delegation will spare no effort to make its modest contribution to the discussion of the problems on the agenda, in the interest of the cause of the peoples and of international peace and security.






